
	
		II
		112th CONGRESS
		2d Session
		S. 2185
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2012
			Mr. Graham (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Health and Human Services,
		  acting through the Administrator of the Health Resources and Services
		  Administration, to award grants on a competitive basis to public and private
		  entities to provide qualified sexual risk avoidance education to youth and
		  their parents.
	
	
		1.Short titleThis Act may be cited as the
			 Abstinence Education Reallocation Act
			 of 2012.
		2.Sexual risk
			 avoidance education
			(a)GrantsThe Secretary of Health and Human Services,
			 acting through the Administrator of the Health Resources and Services
			 Administration, may award grants on a competitive basis to public and private
			 entities to provide qualified sexual risk avoidance education to youth and
			 their parents.
			(b)Qualified sexual
			 risk avoidance educationTo qualify for funding under subsection
			 (a), sexual risk avoidance education shall meet each of the following
			 criterion:
				(1)The education
			 shall be age appropriate.
				(2)The education
			 shall be medically accurate.
				(3)The education
			 shall be carried out through an evidence-based approach.
				(4)The education shall have as its sole
			 purpose teaching of the skills and benefits of sexual abstinence as the optimal
			 sexual health behavior for youth.
				(5)The education
			 shall include, consistent with paragraphs (1) through (4), teaching of each of
			 the following:
					(A)The holistic
			 health, economic, and societal benefits that can be gained by refraining from
			 nonmarital sexual activity, through teaching practical skills that promote
			 self-regulation, goal setting, and a focus on the future.
					(B)The clear
			 advantage of reserving human sexual activity for marriage, as a key
			 contributing factor in the prevention of poverty and the preservation of
			 physical and emotional health, based on social science research.
					(C)The foundational
			 components of a healthy relationship and related research regarding the
			 individual, economic, and societal advantages of bearing children within the
			 context of a committed marital relationship in order to form healthy marriages
			 and safe and stable families.
					(D)The skills needed
			 to resist the negative influences of the pervasive sex-saturated culture that
			 presents teenage sexual activity as an expected norm, with few risks or
			 negative consequences.
					(E)The understanding
			 of how drugs, alcohol, and the irresponsible use of social media can negatively
			 influence healthy sexual decisionmaking and can contribute to aggressive sexual
			 behavior.
					(F)A focused priority
			 on the superior health benefits of sexual abstinence, ensuring that any
			 information provided on contraception does not exaggerate its effectiveness in
			 preventing sexually transmitted diseases and pregnancies.
					(c)PriorityIn awarding grants under subsection (a),
			 the Secretary of Health and Human Services shall give priority to applicants
			 proposing programs to provide qualified sexual risk avoidance education
			 that—
				(1)will serve youth
			 ages 12 to 19; and
				(2)will promote
			 protective benefits of parent-child communication regarding healthy sexual
			 decisionmaking.
				(d)DefinitionsIn this Act:
				(1)Age
			 appropriateThe term age appropriate means
			 appropriate for the general developmental and social maturity of the age group
			 (as opposed to the cognitive ability to understand a topic or the atypical
			 development of a small segment of the targeted population).
				(2)Evidence-based
			 approachThe term evidence-based approach means an
			 approach that—
					(A)has a clear
			 theoretical base that integrates research findings with practical
			 implementation expertise that is relevant to the field;
					(B)matches the needs
			 and desired outcomes for the intended audience; and
					(C)if implemented
			 well, will demonstrate improved outcomes for the targeted population.
					(3)Medically
			 accurateThe term medically accurate means
			 referenced to peer-reviewed research by medical, educational, scientific,
			 governmental, or public health publications, organizations, or agencies.
				(4)Sexual
			 abstinenceThe term sexual abstinence means
			 voluntarily refraining from sexual activity.
				(5)Sexual
			 activityThe term sexual activity means genital
			 contact or sexual stimulation, including sexual intercourse.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 Act $110,000,000 for each of fiscal years 2012 through 2016. Amounts authorized
			 to carry out this Act shall be derived exclusively from amounts in the
			 Prevention and Public Health Fund established by section 4002 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 300u–11).
				(2)Federal
			 administrative costsOf the
			 amounts authorized to be appropriated under paragraph (1) for a fiscal
			 year—
					(A)not more than
			 $1,000,000 are authorized to be used for Federal administrative costs;
			 and
					(B)of the amounts
			 used by the Secretary for such costs, not less than 40 percent shall be used
			 for training and technical assistance by qualified experts who—
						(i)have
			 singular experience in providing programmatic support in abstinence
			 education;
						(ii)have expertise in
			 theory-based abstinence education curriculum development and
			 implementation;
						(iii)have experience
			 in developing sexual risk avoidance evaluation instruments; and
						(iv)can
			 offer technical assistance and training on a wide range of topics relevant to
			 the sexual risk avoidance (or abstinence education) field.
						
